Citation Nr: 0600879	
Decision Date: 01/11/06    Archive Date: 01/19/06

DOCKET NO.  98-08 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a right arm condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1979 to May 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, that denied service connection for a right arm 
condition (diagnosed as carpal tunnel syndrome).  In March 
2003, the Board undertook additional development of the 
evidence as to this issue pursuant to 38 C.F.R. § 19.9(a)(2) 
(2002), a regulation that was later invalidated.  See 
Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  In July 2003, the Board remanded the 
claim for further development.  

The Board notes that in a January 1999 statement, the veteran 
appears to have raised a new claim of service connection for 
a cervical spine condition.  The Board refers this matter to 
the RO for appropriate action.


FINDINGS OF FACT

1.  All requisite notices and assistance to the veteran have 
been provided, and all evidence necessary for an equitable 
disposition of the claim has been obtained.

2.  The veteran's current right arm condition, carpal tunnel 
syndrome with ulnar neuropathy, first manifested many years 
after service and is not related to his service or any aspect 
thereof.


CONCLUSION OF LAW

The veteran's right arm condition, carpal tunnel syndrome 
with ulnar neuropathy,  was not incurred in or aggravated by 
his active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has had difficulty with pain and 
numbness in his right arm since he was involved in a motor 
vehicle accident during service and that he is therefore 
entitled to service connection.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Service connection for certain chronic, such as 
organic diseases of the nervous system, diseases will be 
rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2005).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2005). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2005).  Service connection may also be granted for 
a disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2005).  Under 38 C.F.R. 
§ 3.310, secondary service connection is permitted based on 
aggravation; compensation is payable for the degree of 
aggravation of a non-service-connected disability caused by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).  "A determination of service connection requires 
a finding of the existence of a current disability and a 
determination of a relationship between the disability and an 
injury or disease incurred in service."  Watson v. Brown, 
309, 314 (1993).

Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show:  (1) that a 
current disability exists; and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. § 3.303, 3.310.

Having carefully considered the veteran's claim in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection for a right arm condition, and the appeal 
will be denied.  

A review of the veteran's service medical records reveals 
that in October 1982 he was involved a motor vehicle accident 
in which he sustained an injury of his low back, a chest 
contusion and laceration of his right elbow.  Though the 
veteran had numerous complaints and complications as a result 
of the accident, none of them pertained to his right arm.  
Indeed, the veteran's remaining service medical records do 
not refer to treatment for any right arm problems.  At his 
discharge examination in March 1983, the veteran was not 
found to have any right arm disability.  His examination 
report noted his upper extremities as being normal.  He 
reported that he had not had trouble with headaches or his 
upper extremities. The Board therefore finds that the weight 
of the evidence demonstrates that chronicity in service is 
not established in this case.  38 C.F.R. § 3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of his 
current right arm condition.  38 C.F.R. § 3.303(b).  With 
regard to the continuity of post-service symptomatology, the 
first record of a complaint regarding the right arm is dated 
in May 1984.  At that time, the veteran complained of 
numbness in his right arm.  The examining physician felt that 
the numbness was likely due to the position in which he was 
sleeping at night, or was work-related.  The veteran again 
complained of right arm numbness in July and August 1984, and 
of numbness in his hands in June 1987.  On those occasions, 
it was noted that the veteran had a history of low back 
problems, and the right arm complaints were not specifically 
addressed.  

No further complaints regarding the right arm were made until 
April 1992, when the veteran was involved in a work-related 
accident in which he fell from a ladder after he felt 
cramping and numbness in his right arm and leg.  Treatment 
records dated immediately after the fall diagnosed him with 
"dorsal lumbar sprain and right arm sprain."  In September 
1992, the veteran underwent neurological evaluation for pain, 
cramping, and tremors in his right arm and leg.  The 
examining physician noted that the veteran had been a 
telephone repair technician for the previous 18 years.  The 
evaluation revealed no significant abnormalities.  In March 
1993, the veteran was examined by the Puerto Rico State 
Insurance Fund for the purpose of evaluating his physical 
capacities.  The report of examination indicates that the 
veteran experienced numbness in his right hand after 
repetitive efforts with that extremity, in addition to 
numbness in the right leg after prolonged periods of sitting.  
Due to these limitations, which could cause the veteran to 
lose his balance, the examiner determined that the veteran 
was not suited for an employment position in which he would 
have to climb posts.

The veteran has been receiving disability benefits from the 
Social Security Administration (SSA) since November 2000.  
However, it appears that the veteran was determined to be 
disabled on the basis of his back and psychological 
conditions, and not on the basis of his right arm condition.  
The records on which the decision to grant benefits were 
based are silent as to a right arm condition.

In November 2002, the veteran underwent a neurological 
evaluation with his private physician, Luis E. Faura Clavell, 
M.D., as a result of which he was first diagnosed with 
bilateral carpal tunnel syndrome of the upper extremities.  
An evaluation conducted in June 2003 by Dr. Faura Clavell for 
the purpose of continued entitlement to SSA benefits 
demonstrates that the veteran continues to have sensory 
abnormalities in his right arm.  The Board notes that Dr. 
Faura Clavell had treated the veteran for pain and numbness 
in the lower extremities since May 1992.

The veteran underwent a VA examination in May 2003 to 
evaluate his neurological complaints.  The examiner specified 
that the nerves involved in his right arm condition were the 
median and ulnar nerves, with cervical radiculopathy as 
described on electrodiagnosis.  There was no motor deficit, 
drift, or paresis noted, the grip and power in both hands 
were felt to be adequate, and the pincer grasp function was 
preserved.  The muscle tone was normal and there was no 
atrophy.  With regard to the sensory examination, the 
examiner stated that the results were equivocal and 
unreliable.  The examiner stated that the veteran "claimed" 
to feel paresthesias from the wrist toward the forearm when 
the examiner tapped his wrist.  He also claimed to feel 
paresthesias in the fingers during the forced flexion of the 
hand at the wrist level.  The diagnosis was numbness and pain 
in the upper extremities, more so on the right side than on 
the left, diagnosed as mild carpal tunnel syndrome, ulnar 
neuropathy bilaterally, and radiculopathy, C5-C6.  The 
examiner opined that this condition was not related to his 
service-connected back condition or to the October 1982 motor 
vehicle accident.  Rather, the examiner felt that the 
etiology of the veteran's condition was more likely due to 
accidents in which the veteran was involved following 
service, or to malpositioning and repetitive use of the hand, 
but not to the October 1982 motor vehicle accident.  The 
rationale provided by the examiner for this opinion was that 
symptoms and signs of a traumatic neuropathy or radiculopathy 
will appear soon after the traumatic event.  Here, no 
specific neurological complaints were observed after the 
accident during military service or upon separation from 
service.  The first complaint regarding the upper extremities 
was dated in 1984, and that was felt to most likely be the 
result of malpositioning or repetitive use of the hand.  The 
next complaint was not until 1992, and that involved a fall, 
the result of which the veteran was diagnosed with a sprained 
right arm.  The examiner further found the fact that Dr. 
Faura Clavell did not test the veteran's upper extremities 
for neurological impairment until November 2002, when he had 
been providing treatment for the veteran's lower extremities 
since May 1992 to be persuasive evidence that the condition 
was not related to service.  Based upon the foregoing, the 
examiner determined that it was more likely than not that the 
veteran's carpal tunnel syndrome is not related to or 
aggravated by his service-connected low back disability, or 
"related at all" to the October 1982 motor vehicle 
accident.

The Board has considered the veteran's claims that his right 
arm condition is related to his service, and specifically, to 
the October 1982 motor vehicle accident.  However, as a 
layman, the veteran is not competent to give a medical 
opinion on causation or aggravation of a medical condition.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) ("a layperson is generally 
not capable of opining on matters requiring medical 
knowledge").  The Board acknowledges that the veteran is 
competent to give evidence about what he experienced.  See 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, 
however, must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Similarly, the Board has considered the statement 
submitted by R.H., a fellow serviceman, relating the 
veteran's current right arm condition to his active service.  
However, as a layman without ostensible medical experience, 
he is not competent to give a medical opinion on causation or 
aggravation of a medical condition.  See Bostain, supra.

After a thorough review of the record, the Board finds that 
the evidence does not show that the veteran has carpal tunnel 
syndrome related to active service.  The veteran's service 
medical records are negative for any treatment relating to 
this disorder.  With regard to post-service medical evidence, 
the first post-service clinical evidence of carpal tunnel 
syndrome was in November 2002, approximately 19 years after 
service.  While there is evidence showing that the veteran 
complained of pain and numbness in his right arm in 1984 and 
1987, this was felt to be related to either malpositioning or 
repetitive work-related hand movements and thus does not show 
manifestation of carpal tunnel syndrome to a compensable 
degree within one year following separation from service such 
that presumptive service connection could be considered.  No 
actual diagnosis of any disability was made at those times.  
Right arm pain in 1992 was diagnosed as a sprain.  In view of 
the lengthy period without treatment or diagnosis, there is 
no evidence of a continuity of symptomatology, and this 
weighs heavily against the claim.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000) (service incurrence may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service).  

Additionally, the Board finds the May 2003 VA examiner's 
opinion finding no relationship between the veteran's current 
carpal tunnel syndrome and any incident of service to be 
probative.  The report of examination was thorough and 
provided a detailed rationale for the opinion.  The Board 
finds that the veteran is not entitled to service connection 
for his right arm condition, as there is no competent medical 
evidence that any carpal tunnel syndrome has been linked to 
service or to a service-connected disability or manifested to 
a compensable degree within the applicable presumptive 
period.  No probative, competent medical evidence exists of a 
relationship between any carpal tunnel syndrome and any 
alleged continuity of symptomatology.  Voerth v. West, 13 
Vet. App. 117 (1999); McManaway v. West, 13 Vet. App. 60 
(1990); Savage v. Gober, 10 Vet. App. 488 (1997).  The Board 
therefore concludes that the veteran's right arm carpal 
tunnel syndrome was not incurred in or aggravated by his 
service.

As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in May 2003 and 
February 2004; rating decisions in August 1997, March 1998, 
and October 2000; a statement of the case in April 1998; and 
supplemental statements of the case in July 1998, October 
2000, and February 2005.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of that claim by the RO subsequent to receipt of 
the required notice.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  Thus, VA has satisfied its duty to notify the 
appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained an examination.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.



						(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a right arm condition (carpal tunnel 
syndrome) is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


